Opinion by
Smith, J.,
Charles C. Townsend issued a landlord’s warrant, as executor and as tenant for life, for rent during the ownership of his devisor and afterward of himself as devisee, and these separate demands were united as the ground of distress. To this the tenant, the plaintiff here, objected on the ground that the claims could not be thus joined • without his consent, and alleged such joinder to be to his injury, and this contention was sustained by the court. The indebtedness to each person and the undivided demand is clearly set forth in the warrant and raises the important question in the case.
It is fundamental law that obligations arising from an entire indivisible contract, to different persons, or to the same persons in different rights, cannot be joined in the same action, without the consent of the parties bound. It has long been settled that a misjoinder of actions, such as we find in the present case, is matter of substance and fatal to the proceeding. Such claims call for separate actions and require different judgments ; one de bonis testatoris, the other de bonis propriis. This principle of law is essential in practice, and affords a safe guide in the determination of rights and remedies, while its disregard leads to confusion and often to injustice. An executor is not answerable, in his representative capacity, for any cause of action not created by the decedent himself, and on like principle he cannot recover in his own right for a cause ac*641cruing to the decedent. His individual claim must be grounded on his individual right; he cannot, in a single .proceeding, combine such claim with a claim in his representative character.
The rulings of the learned judge are supported on principle and authority, and the judgment is affirmed.